The Honorable Bill Pritchard State Representative 19998 Mohawk Road Elkins, Arkansas 72727-8720
Dear Representative Pritchard:
I am writing in response to your request, submitted through the Fayetteville City Attorney on behalf of a Fayetteville alderman, for my opinion on a question I will paraphrase as follows:
  Can a chancellor's decree issued in 1972 enjoining the owners of property from operating a racetrack thereon after 10:00 p.m. be enforced against subsequent owners of the property?
RESPONSE
The question of whether a decree declaring a property owner's activity a nuisance should be accorded res judicata or collateral estoppel effect against subsequent owners is one that would appear to implicate only the interests of private parties. I am specifically prohibited from engaging in the private practice of law, A.C.A. § 25-16-701, and consequently cannot respond to your request. Moreover, as an officer in the executive branch of government, I am strongly disinclined to opine on the scope or the continued applicability of a decree entered by a member of the judiciary. Given these concerns, I believe your question should properly be resolved by the court that initially issued the decree, particularly in light of the fact that the factual circumstances giving rise to the injunction may well have changed in the three decades that have passed since 1972. I suggest that the interested parties consult private counsel, who will doubtless render their advice based upon a thorough review of the underlying facts.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh